Case 1:20-cv-05767-JMF Document 29 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
STEADFAST FINANCIAL LP et al., :
Plaintiffs, :

: 20-CV-5767 (JMF)
-v- :

: ORDER

STEADFAST ADVISORY GROUP, LLC, :
Defendant. :
xX

JESSE M. FURMAN, United States District Judge:

The proceeding currently scheduled for November 5, 2020 at 3:15 p.m. is
RESCHEDULED to November 5, 2020 at 2:45 p.m. The proceeding will be held remotely by
teleconference in accordance with Rule 2(A) of the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

The parties should join the conference by calling the Court’s dedicated conference line at (888)
363-4749 and using access code 542-1540, followed by the pound (#) key. (Members of the
public and press may also attend using the same dial-in information; they will not be allowed to
speak during the conference.)

 

As stated in Rule 2(C)(i1) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall email the
Court a list of counsel who may speak during the teleconference and the telephone numbers from
which counsel expect to join the call. More broadly, counsel should review and comply with the
tules and guidance regarding teleconferences set forth in the Court’s Emergency Individual
Rules and Practices in Light of COVID-19.

Plaintiffs shall promptly serve this Order on Defendant and file proof of such service on
the docket.

SO ORDERED. C3 -
Dated: October 26, 2020

New York, New York JESSEM4URMAN
nited States District Judge
